Citation Nr: 1509721	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-29 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to restoration of competency for the purposes of handling the disbursement of funds associated with the payment of VA benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to August 1986, and from October 1986 to October 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

During his June 2014 hearing, the Veteran indicated that he desires a new fiduciary.  As the Board does not have jurisdiction over this matter, it is referred to the agency of original jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran is not competent to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent to receive direct payment of his VA compensation benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, in competency determinations, the claimant is not seeking a benefit; rather, he or she is seeking a decision regarding how benefits will be distributed.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (citing Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); and Livesay v. Principi, 15 Vet. App. 165, 179 (2001)).  Accordingly, the section 5103(a) and 5103A provisions pertaining to notice and assistance are not for consideration in this matter.  In any case, the due process provisions of 38 C.F.R. § 3.353 have been followed.

II. Law and Regulations

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  See also 38 U.S.C.A. § 5502.  A decision as to incompetency may be made by the AOJ, subject to appeal to the Board.  38 C.F.R. § 3.353(b). 

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the finding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.353(d).

III. Facts and Analysis

The Veteran is rated as totally disabled as a result of service-connected paranoid schizophrenia.  He contests VA's finding that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  

VA treatment records since July 2012 reflect that the Veteran has poor spending habits.  Although he has a permanent residence, he often spends money on hotel rooms.  He hires prostitutes several times a month.  In July 2012, he requested that his fiduciary give him $6,000 for a bed and $8,000 to buy Dockers pants, and protested that a budget of almost $2,000 per month for personal expenses was not enough for him to live on.  He has requested hundreds of dollars to finance social gatherings.  He has forgotten or been unable to pay revolving credit accounts, which have then required the services of a collection agency.  He has also taken out "payday loans" at interest rates of over 300 percent.  

A July 2012 VA mental disorders examination found that the Veteran is not competent to manage his VA benefit because of the symptoms described in the VA clinical notes.  The Veteran's payee echoed these conclusions in a July 2012 statement.  

In a May 2013 VA clinical note, the Veteran related that a fiduciary handles his disbursement from the Social Security Administration (SSA), because when he received a lump sum from SSA, he immediately spent it all on hotel rooms and prostitutes.  The Veteran's VA treatment provider noted that the Veteran has no insight into his problem, no interest in budgeting or saving money, and preferred to spend his money on prostitutes.  

A January 2014 VA field examiner noted that the Veteran does not understand his expenses.  In the examiner's view, it was "obvious he thinks he has no spending limits.  He has shown very poor tendency when it comes to spending issues ... Overall, I do believe he could be taken advantage of in the right situation [without] additional oversight."  The examiner found that the Veteran needs a fiduciary because he had a "long history of requesting expenditures far beyond his actual means."  The examiner believed he would "exhaust" his substantial estate if he was given control of his money.  The Veteran had "a history of not thinking purchases through."  

There is no current objective medical evidence of record to indicate that the Veteran can manage the disbursement of VA funds.  The evidence is clear, convincing, and leaves no doubt as to the Veteran's incompetency.  All of the mental health professionals who have evaluated the Veteran have found that he is unable to manage his benefit payments.  These opinions were based upon a personal interview with the Veteran and/or a review of the evidence of record.  Additionally, the Veteran's payee who has direct experience in handling the Veteran's finances agrees with the medical assessments.

The Board has considered the Veteran's contentions with regard to the determination of competency.  However, his assertions do not constitute competent medical evidence.  See 38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).  Moreover, his contentions are in direct contradiction with the facts over several years showing that he has an inability to handle funds.  As such, the Board finds that the Veteran is not competent to receive direct payment of his VA compensation benefits.  As there is no reasonable doubt arising regarding the Veteran's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt cannot be resolved in favor of competency.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.353(d).



ORDER

The Veteran is not competent to manage his own funds without limitation.  The appeal is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


